) ) ) ) ) ORDER ) ) ) )
The following order was entered:
The motion filed in this cause on the 15th day of April 1997 entitled “Motion to Dismiss Appeals and Motion for Sanctions” is allowed. The Court determines that the appeal is from a clearly interlocutory order which does not affect a substantial right and that the appeal was taken for an improper purpose so as to cause unnecessary delay and needless increase in the cost of this litigation. The appeal is therefore dismissed.
Pursuant to Rule 34 of the Rules of Appellate Procedure the Court imposes sanctions as follows:
(a) The appellant is taxed with the entire costs, to be doubled;
(b) The appellant is taxed with the appellees’ reasonable expenses, including attorney’s fees, incurred in connection with the appeal.
This cause is hereby remanded to the Superior Court of Forsyth County for a hearing to determine the appellees’ reasonable expenses, including attorney’s fees, incurred in connection with this appeal and entry of an order setting forth the court’s findings and directing payment of same. The cause is further remanded for trial. This order shall be published in the Court of Appeals Reports.
By order of the Court this the 20th day of November 1997.
*749It is considered and adjudged that the APPELLANT DO PAY the costs of the appeal in this Court incurred, to wit the sum of FOUR-HUNDRED EIGHTY-FOUR AND 75/100 dollars ($484.75), and execution issue therefor.
The above order is therefore certified to the Clerk of Superior Court Forsyth County.
Witness my hand and official seal this the 20th day of November 1997.
s. John H. Connell
John H. Connell
Clerk of North Carolina Court of Appeals